Citation Nr: 1758411	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to September 1973.  He also had several unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) as a member of the Pennsylvania Army National Guard from 1975 to 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral sensorineural hearing loss.

The Board notes that in December 2016, the RO denied entitlement to a total disability rating due to individual unemployability.  In November 2017, the Veteran filed a timely Notice of Disagreement.  The RO has scanned the document into the electronic record and is, thus, aware of its existence.  Rather than remand for a Statement of the Case, the Board is confident that the RO is moving forward with this issue.  

The Veteran testified at a Board hearing in October 2016.  A transcript of the hearing is associated with the file.


FINDINGS OF FACT

The evidence shows the Veteran's bilateral sensorineural hearing loss was caused by his acoustic trauma during active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system, including sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

The Veteran seeks service connection for bilateral hearing loss.  The Veteran's DD Form 214, military occupational specialty (MOS), and service records reflect that he served as a helicopter pilot in combat.  The Veteran testified at the October 2016 Board hearing that he first noticed symptoms of hearing loss only a couple days after he started flying a helicopter in Vietnam.  The Veteran testified that he did not report hearing loss because he thought it was expected of soldiers.  He testified that he was exposed to M-60 machine gun fire, noise from the startup and operation of the helicopter, and enemy fire.  The Veteran testified that he believed his hearing loss was caused by military service.  

The record shows that the Veteran currently has bilateral sensorineural hearing loss for VA compensation purposes, as demonstrated by a January 2011 VA examination.  The first element of medical evidence of a current disability is, accordingly, met for both the left and right ears.

For the second element, in-service incurrence or aggravation, acoustic trauma from piloting a helicopter and engaging in combat is supported by the record.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The second element is, accordingly, met.

The record contains records of audiometric testing, although the Veteran's entrance examination is not included in the record.  At his separation examination in August 1973, the Veteran reported that he did not have, and had never had, hearing loss.  

The audiological evaluation at separation in August 1973, reflected pure tone thresholds, in decibels, as follows:


HERTZ (Hz)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
5
0
10
5
LEFT
25
25
20
15
25

February 1980 National Guard audiometric testing reflected the following:


HERTZ (Hz)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT	
10
10
5
5
5
LEFT	
20
25
10
25
15

April 1981 National Guard audiometric testing reflected the following: 


HERTZ (Hz)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
15
10
10
10
LEFT
25
30
15
25
25


March 1982 National Guard audiometric testing reflected the following:


HERTZ (Hz)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
5
5
5
5
LEFT
25
20
10
5
15

The June 1983 National Guard audiometric testing reflected some abnormal results, as the thresholds for at least three of the frequencies were greater than 25 decibels:

HERTZ (Hz)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
25
0
15
10
LEFT
25
35
20
30
30

April 1984 National Guard audiometric testing reflected the following:


HERTZ (Hz)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
5
15
5
10
LEFT
5
0
10
5
0

March 1986 National Guard audiometric testing reflected the following:


HERTZ (Hz)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
5
10
5
5
LEFT
25
25
20
5
15

As to the "nexus" between the Veteran's disability and service, the Veteran submitted opinions from two private physicians, Charles T. Langford, M.D., and Catherine Carrubba, M.D., stating that his current hearing loss was related to his service in Vietnam.  In a September 2016 opinion, Dr. Carrubba wrote that it was extremely likely that a significant portion of the Veteran's hearing loss dates to, and was caused by his exposure to noise in Vietnam.  The physician cited a study published by the Institute of Medicine of the National Academies in 2006 entitled "Noise and Military Service; Implications for Hearing Loss and Tinnitus."  Dr. Carrubba also cited "An Analysis of Noise-Induced Hearing Loss in Helicopter Pilots" by Daniel T. Fitzpatrick, D.O., published in 1988, which states that flight hours and noise exposure have been associated with hearing loss.  Dr. Carrubba noted that the Veteran continued to pilot helicopters, but without gunfire for several decades after service.  

The other private physician, Dr. Langford, a nephrologist who served in the same unit as the Veteran, submitted a December 2010 opinion.  Dr. Langford wrote that he was recently informed that the Veteran had hearing loss and noted that the Veteran was subjected to significant noise and that his hearing loss could have been related to requirements as a helicopter pilot in Vietnam.  

Conversely, a January 2011 VA examiner opined that it was "less likely as not" (less than 50/50 probability) that the claimant's hearing loss was caused by or a result of military noise exposure.  The examiner cited audiograms upon separation from active duty that reflect hearing within normal limits and throughout National Guard service, which generally reflect hearing within normal limits, with the exception of June 1983 audiometric testing.  The examiner also noted a 2005 Institute of Medicine study on Military and Noise Exposure, which states that there was no scientific evidence to support delayed-onset of noise-induced hearing loss.  Furthermore, the VA examiner is a qualified audiologist.  

At the October 2016 hearing, the Veteran testified that he believes his hearing loss was caused by military service.  He described intense noise exposure during his service as a helicopter pilot.  

The Board finds that the evidence is at least in equipoise.  Accordingly, service connection for bilateral hearing loss is granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence is in equipoise, the benefit of the doubt will be decided in the Veteran's favor.  See Gilbert, 1 Vet. App. at 49; 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral sensorineural hearing loss is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


